NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            July 29, 2014

      Hon. Rene A. Guerra                           Hon. Jaime E. Tijerina
      Criminal District Attorney                    92nd District Court
      Hidalgo County Courthouse                     100 N. Closner Blvd., 2nd Floor
      100 N. Closner, Room 303                      Edinburg, TX 78539
      Edinburg, TX 78539                            * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00335-CR
      Tr.Ct.No. CR-0429-13-A
      Style:    Benny Torres Medrano v. The State of Texas

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Laura Hinojosa, Hidalgo County District Clerk
           Mr. Mark Kvapil, Court Reporter